Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
Claims 4, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seragnoli (US 3,987,753).
Seragnoli provides an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation (9), wherein the roller comprises plural separable discs (10-12; see Fig. 4) to provide a circumferential adhesive application surface, wherein the adhesive application station is capable of applying adhesive to wrapping or tipping paper for an aerosol generating device.
Regarding claim 9, each of the separable discs comprises a key way for engagement with a corresponding portion of a shaft (area 9; col. 4, lines 55-62).
Regarding claim 11, see reservoir or tank (8) for holding adhesive and driven adhesive application roller in contact with adhesive within the reservoir (Fig. 4, col. 4, lines 49-54).
Regarding claim 12, each of the separable discs has a width and diameter and wherein a first of the plural separable discs has a width and/or diameter different to the width and/or diameter of a second of the plural separable discs (Fig. 4; central disc (11) is of a different width than that of the two outer discs (10, 12)).

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinehart et al  (US 5,314,559).
Rinehart provides an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation, wherein the roller comprises plural separable discs (34A; see Figs. 5-14) to provide a circumferential adhesive application surface, wherein the adhesive application station is capable of applying adhesive to wrapping or tipping paper for an aerosol generating device.

Claim Rejections - 35 USC § 103
Claims 5-8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seragnoli (US 3,987,753).
Seragnoli provides an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation (9), wherein the roller comprises plural separable discs (10-12; see Fig. 4) to provide a circumferential adhesive application surface, wherein the adhesive application station is capable of applying adhesive to wrapping or tipping paper for an aerosol generating device. Seragnoli does not explicitly set forth the first of the separable discs have a first circumferential pattern and the second separable discs have a second pattern circumferential pattern.  The Seragnoli separable discs (10-12) would appear to have a different outer circumferential surface with disc (11) having a pattern in area (13) larger and different than that of discs (10, 12).  Thus, having separable discs having a first pattern provided on its circumferential surface and the second of the plural separable discs having a second pattern provided on its circumferential surface in accordance with the coated paper product being made would require only routine skill in the art.
Regarding claim 6, while Seragnoli is silent concerning the discs made from different materials, one from another, one of ordinary skill in the art would readily appreciate making the discs of different materials, one from another, in order to effect a desired uneven or irregular pattern of adhesive film distribution on a given paper product.
Regarding claim 7, Seragnoli does not explicitly set forth a spacer disk between first and second separable disks. Seragnoli appears to provide for a hub (not numbered; illustrated ring adjacent side of disc (11) immediate to the left of “10”) adjacent the side(s) of each disc.  The use of at least one or more hubs to space the discs to effect a desired pattern of adhesive on the given paper product would be within the purview of one skilled in the art.
Regarding claim 8, the hub as set forth in regard to claim 7 would appear from Fig. 4 to have a diameter less than that of the first and second separable discs (10-12).
 Regarding claim 10, Seragnoli does not explicitly set forth clamping for the separable discs, however, wipers (19-21) appear to define clamps for each disc scraping each disc such that the provision of clamping with each disc there between would require only routine skill in the art.
Regarding claim 13, Seragnoli recognizes driven spindle (9) which is rotated as evidenced by col. 4, lines 51-54 such that a drive to effect the rotation would be within the purview of the routineer in the art.

Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al (US 5,314,559).
Rinehart provides an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation, wherein the roller comprises plural separable discs (34A; see Figs. 5-14) to provide a circumferential adhesive application surface, wherein the adhesive application station is capable of applying adhesive to wrapping or tipping paper for an 
Regarding claim 6, while Rinehart is silent concerning the discs made from different materials, one from another, one of ordinary skill in the art would readily appreciate making the discs of different materials, one from another, in order to effect a desired uneven or irregular pattern of adhesive film distribution on a given paper product.
Regarding claim 7, Rinehart does not explicitly set forth a spacer disk between first and second separable disks. Rinehart appears to provide for a hub (70) adjacent the side(s) of each disc.  The use of at least one or more hubs to space the discs to effect a desired pattern of adhesive on the given paper product would be within the purview of one skilled in the art.
Regarding claim 8, the hub as set forth in regard to claim 7 would appear from Fig. 6 to have a diameter less than that of the first and second separable discs (34A).
 Regarding claim 10, Rinehart does not explicitly set forth clamping for the separable discs, however, one of ordinary skill in the art would readily appreciate use of the hubs (70) defining clamps for each disc such that the provision of clamping with each disc there between would require only routine skill in the art.

Claims 4-8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert (US 3,902,406).
Reichert provides an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation, wherein the roller comprises plural separable discs (130; see Figs. 4-12) to provide a circumferential adhesive application surface, wherein the adhesive application station is capable of applying adhesive to a paper based surface.  Even though Reichert is silent concerning the adhesive application station for applying adhesive to wrapping or tipping paper for an aerosol generating device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adapt the separable discs to a suitable size in accordance with the glued paper product being produced.  
Regarding claim 5, Reichert discs (130) can be modified (see Figs. 7 and 10).  Even though Reichert does not explicitly set forth the first of the separable discs have a first circumferential pattern and the second separable discs have a second pattern circumferential pattern, providing separable discs having a first pattern provided on its circumferential surface and the second of the plural separable discs having a second pattern provided on its circumferential surface to provide a desired pattern on the paper in accordance with the coated paper product being made would require only routine skill in the art.

Regarding claim 7, Reichert does not explicitly set forth a spacer disk between first and second separable disks. Reichert appears to provide for a hub (not numbered; see Figs. 5/6) adjacent the side of each disc.  The use of at least one or more hubs to space the discs to effect a desired pattern of adhesive on the given paper product would be within the purview of one skilled in the art.
Regarding claim 8, the hub as set forth in regard to claim 7 would appear from Figs. 5/6 to have a diameter less than that of the first and second separable discs (130).
 Regarding claim 10, Reichert sets forth clamping for the separable discs (col. 7, lines 5-19).
Regarding claim 11, see reservoir or tank (80; Figs. 5/6) for holding adhesive and driven adhesive application roller in contact with adhesive within the reservoir.
Regarding claim 13, Reichert recognizes drive means to drive or rotate discs (130) as evidenced by claim 2.  Also see col. 8, lines 20-33 for rotatably driven discs (130). 

Response to Arguments
All of Applicant's arguments filed 11/9/21 are acknowledged and have been fully considered but they are not persuasive.
Applicant contends that the instantly claimed is not anticipated by Seragnoli because Seragnoli  being capable of applying adhesive to wrapping or tipping paper for an aerosol generating device does not structurally cover the language “adhesive application station,…configured for applying adhesive to wrapping or tipping paper for an aerosol generating device”.  Thus, all rejections based on the teachings of Seragnoli should be withdrawn.
In response, the anticipatory rejection of the instantly claimed invention, specifically, claim 4 is proper because Seragnoli provides all structural limitations instantly claimed.  Seragnoli sets forth an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation (9), wherein the roller comprises plural separable discs (10-
Applicant contends that the instantly claimed is not anticipated by Rinehart because Rinehart being capable of applying adhesive to wrapping or tipping paper for an aerosol generating device does not structurally cover the language “adhesive application station,…configured for applying adhesive to wrapping or tipping paper for an aerosol generating device”.  Also, the wheels of Rinehart are formed of one piece with a hub, they cannot then be separable as defined by the present application. Thus, all rejections based on the teachings of Rinehart should be withdrawn.
In response, the anticipatory rejection of the instantly claimed invention, specifically, claim 4 is proper because Rinehart provides all structural limitations instantly claimed. Rinehart provides an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation, wherein the roller comprises plural separable discs (34A; see Figs. 5-14) to provide a circumferential adhesive application surface, wherein the adhesive application station is capable of applying adhesive to a sheet or planar substrate which would encompass wrapping or tipping paper in sheet or planar substrate form. The Rinehart adhesive application station is capable of applying adhesive to a sheet or planar product which can be user cut to size.  
Applicant contends that all obviousness rejections based on the teachings of Reichert should be withdrawn because Reichert is not configured to apply adhesive to wrapping or tipping paper for an aerosol generating device.  Thus, all obviousness rejections based on the teachings of Reichert should be withdrawn.
In response, all obviousness rejections based on the teachings of Reichert have been maintained because Reichert at least provides an adhesive application station comprising an adhesive application roller having a longitudinal axis of rotation, wherein the roller comprises plural separable discs (130; see Figs. 4-12) to provide a circumferential adhesive application surface, wherein the adhesive application station is capable of applying adhesive to a fiber board or paper based surface.  Reichert provides an adhesive application station adaptable with separable discs of a suitable size in accordance with the glued paper product being produced.  The adhesive applied/coated paper can be cut by the user.  Even if one skilled in the art would not want to change the size of the discs, the fact is that the wrapping/tipping paper and the 
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
1/20/22